Motion Granted and Order filed November 7, 2014.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00897-CV
                                    ____________

  IN RE STEVE GRIFFITH IN HIS OFFICIAL CAPACITY, DOUGLAS
  BRINKLEY IN HIS OFFICIAL CAPACITY, SCOTT SCHULTZ IN HIS
  OFFICIAL CAPACITY, AND MARK GROTHAUS IN HIS OFFICIAL
                     CAPACITY, Relators


                      ORIGINAL PROCEEDING
           WRIT OF MANDAMUS AND WRIT OF INJUNCTION
                          434th District Court
                        Fort Bend County, Texas
                 Trial Court Cause No. 14-DCV-216856

                                      ORDER

      On November 6, 2014, relators Steve Griffith, Douglas Brinkley, Scott
Schultz, and Mark Grothaus, all in their official capacity, filed a petition for writ of
mandamus and writ of injunction with this court. See Tex. Gov’t Code § 22.221;
see also Tex. R. App. P. 52. In their petition, relators ask this court to order the
Honorable James H. Shoemake, presiding judge of the 434th District Court of Fort
Bend County, Texas, to either sign an order memorializing the trial court’s
decision to deny relators’ plea to the jurisdiction, or, in the alternative, to vacate an
order denying relators’ motion to stay the underlying proceedings pending the
resolution of relators’ interlocutory appeal.

      Relators also have filed with this court a motion for temporary relief. See
Tex. R. App. P. 52.8(b), 52.10. On November 6, 2014, relators asked this court to
stay proceedings in the trial court pending disposition by this court of relators’
petition for writ of mandamus and writ of injunction.

      It appears from the facts stated in the petition and motion that relators’
request for relief requires further consideration and that relators will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relators’
motion and issue the following order:

      We ORDER all proceedings in trial court cause number 14-DCV-216856,
styled Collision Clinic, L.L.C. and Hanna “John” Elias v. A&M Wrecker Service,
LLC, et al., STAYED until a final decision by this court on relators’ petition for
writ of mandamus and writ of injunction, or until further order of this court.

      In addition, the court requests that real parties in interest Collision Clinic,
L.L.C. and Hanna “John” Elias file a response to relators’ petition for writ of
mandamus and writ of injunction on or before November 24, 2014. See Tex. R.
App. P. 52.4.



                                           2
                                 PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.




                                       3